        Case 4:21-cr-00009 Document 84 Filed on 07/09/21 in TXSD Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


UNITED STATES OF AMERICA,                        § Cr. No. 4:21cr 009 GCH
                                                 §
         Plaintiff,                              §
                                                 §
   v.
                                                 §
ROBERT T. BROCKMAN,                              §
                                                 §
         Defendant.                              §
                                                 §
                                                 §




                             UNITED STATES’S MOTION TO STRIKE


         On July 6, 2021 Defendant filed a motion to compel discovery regarding Defendant’s

competency hearing (Dkt. No. 81). The government submits that Defendant’s motion is untimely, in

violation of the Court’s Procedural Rules, and should be stricken.

         While the parties did exchange letters regarding requests for discovery On March 16th and

March 25, 2021, and emails on June 22d and June 23, 2021, Defendant has failed to follow the Court’s

procedures for discovery disputes which require a joint letter to the Court and a request for a conference

before a motion can be filed. Defendant’s counsel has not drafted or proposed a joint letter outlining the

disputed discovery issues for the Court, nor have they requested a discovery conference with the Court.

The Court’s Procedural Rules are quite clear and explicit regarding discovery disputes: “a conference

with the Court must be sought by a joint letter filed with the Court.” Court’s Procedural Rule 6(E)(1).

The parties’ joint letter must also be filed on the CM/ECF system. Court’s Procedural Rule 1(E)(1).

The Court’s Procedural Rules continue: “If a written motion is necessary, the issues to be addressed and

a briefing schedule will be set during the conference.” Court’s Procedural Rule 6(E)(2). Defendant’s


 GOVERNMENT’S MOTION TO STRIKE
 Case No.: 4:21-CR-0009-GCH
      Case 4:21-cr-00009 Document 84 Filed on 07/09/21 in TXSD Page 2 of 3




counsel has failed to follow these rules before filing their motion to compel discovery. The government

has informed Defendant’s counsel of its intent to file this, and they oppose it.

       Accordingly, the government respectfully requests that Defendant’s Motion to Compel

Discovery (Dkt. No. 81) be stricken from the record as untimely and in violation of the Court’s

Procedural Rules.



Respectfully submitted this 9th day of July 2021,




                                                      DAVID A. HUBBERT
                                                      Acting Assistant
                                                      Attorney General
                                                      Tax Division


                                                      s/ Corey J. Smith
                                                      COREY J. SMITH
                                                      Senior Litigation Counsel
                                                      Department of Justice
                                                      Tax Division
                                                      Mass Bar No. 553615
                                                      corey.smith@usdoj.gov
                                                      Tele: (202) 514-5230
                                                      LEE LANGSTON
                                                      CHRISTOPHER MAGNANI
                                                      Trial Attorneys
                                                      Department of Justice
                                                      Tax Division

                                                      Attorneys for United States of America




GOVERNMENT’S MOTION TO STRIKE                     2
Case No.: 4:21-CR-0009-GCH
      Case 4:21-cr-00009 Document 84 Filed on 07/09/21 in TXSD Page 3 of 3




                                       Certificate of Service

        I the undersigned do hereby certify that on the 9th day of July, 2021, I electronically filed
the foregoing with the Clerk of Court using the ECF electronic filing system, which will send
notice of electronic filing to Defendant’s counsel of record.

                                                                 /s/ Corey J. Smith
                                                                Senior Litigation Counsel
                                                                Department of Justice
                                                                Tax Division
                                                                Corey.Smith@usdoj.gov
                                                                (202)514-5230


                                    Certificate of Conference

      I the undersigned do hereby certify that on July 8, 2021 government counsel contacted
Defendant’s counsel of record by email to inquire on their position regarding the instant Motion.
Defendant’s counsel of record stated their opposition.


                                                                 /s/ Corey J. Smith
                                                                Senior Litigation Counsel
                                                                Department of Justice
                                                                Tax Division
                                                                Corey.Smith@usdoj.gov
                                                                (202)514-5230




GOVERNMENT’S MOTION TO STRIKE                     3
Case No.: 4:21-CR-0009-GCH
